Name: Commission Regulation (EC) No 2165/96 of 11 November 1996 concerning the stopping of fishing for salmon by vessels flying the flag of Finland
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 13 . 11 . 96 EN Official Journal of the European Communities No L 290/5 COMMISSION REGULATION (EC) No 2165/96 of 11 November 1996 concerning the stopping of fishing for salmon by vessels flying the flag of Finland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system ap ­ plicable to the common fisheries policy ('), as amended by Regulation (EC) No 2870/95 (2), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3074/95 of 22 December 1995 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished (3), as last amended by Regulation (EC) No 1952/96 (4), provides for salmon quotas for 1996 ; Whereas , in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission , catches of salmon in the waters of ICES division III b, c, d (EC-zone) by vessels flying the flag of Finland or registered in Finland have reached the quota allocated for 1996; whereas Finland has prohibited fishing for this stock as from 21 October 1996; whereas it is therefore necessary to abide by that date , HAS ADOPTED THIS REGULATION: Article 1 Catches of salmon in the waters of ICES division III b, c , d (EC-zone) by vessels flying the flag of Finland or registered in Finland are deemed to have exhausted the quota allocated to Finland for 1996 . Fishing for salmon in the waters of ICES division III b, c , d (EC-zone) by vessels flying the flag of Finland or registered in Finland is prohibited, as well as the reten ­ tion on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 21 October 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1996 . For the Commission Emma BONINO Member of the Commission 20 . 10 . 1993, p . 1 . 14. 12 . 1995, p . 1 . 30 . 12 . 1995, p. 1 . 11 . 10 . 1996, p . 1 . (') OJ No L 261 , (2) OJ No L 301 , (-1 ) OJ No L 330 , 4 OJ No L 258 ,